12-4567
         Haxhari v. Holder
                                                                                       BIA
                                                                               A095 467 979
                                                                               A095 467 980
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       ALTIN HAXHARI, RITA HAXHARI,
14                Petitioners,
15
16                           v.                                   12-4567
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:              Michael P. DiRaimondo, DiRaimondo &
24                                     Masi, LLP, Melville, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Mary Jane Candaux,
28                                     Assistant Director; Michael C.
29                                     Heyse, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Petitioners Altin and Rita Haxhari, natives and

 6   citizens of Albania, seek review of the October 31, 2012,

 7   decision of the BIA denying their motion to reopen.     In re

 8   Altin Haxhari, et al., Nos. A095 467 979/980 (B.I.A. Oct.

 9   31, 2012).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       An alien seeking to reopen proceedings may file one

12   motion to reopen no later than 90 days after the date on

13   which the final administrative decision was rendered.

14   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

15   There is no dispute that Altin Haxhari’s May 2012 motion was

16   untimely and number-barred, as it was his third motion to

17   reopen, filed more than seven years after the BIA’s final

18   administrative decision.*   See 8 U.S.C. § 1229a(c)(7)(C)(i);

19   8 C.F.R. § 1003.2(c)(2).    The time and number limitations do

20   not apply to a motion to reopen if it is “based on changed



         *
          The claims of Altin Haxhari’s wife, Rita, are entirely
     derivative of his claim.
                                    2
 1   circumstances arising in the country of nationality . . . if

 2   such evidence is material and was not available and could

 3   not have been discovered or presented at the previous

 4   hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

 5   § 1229a(c)(7)(C)(ii).

 6       With regard to Haxhari’s political activism claim, the

 7   BIA found that Haxhari failed to show that his fears were on

 8   account of a protected ground, rather than due to general

 9   unrest and instability.   While Haxhari contended that

10   Albania had “become particularly dangerous for politically

11   active persons such as” himself, in 2003 an IJ found Haxhari

12   to be not credible with regard to his claim that he had been

13   politically active in Albania, and Haxhari presented no

14   evidence in his motion to reopen that showed political

15   activism on his part, or rebutted in any way the adverse

16   credibility determination.   Accordingly, the BIA’s

17   determination that Haxhari had not established changed

18   country conditions that were material to his claim is

19   supported by substantial evidence.   See Jian Hui Shao v.

20   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

21       Moreover, as to his claim regarding a blood feud,

22   Haxhari submitted no new evidence specific to his situation,


                                   3
 1   rather, his evidence described generally the prevalence of

 2   blood feuds in Albania.    Accordingly, because, as we stated

 3   in our decision denying Haxhari’s prior petition for review,

 4   Haxhari provided evidence that the individual who set his

 5   house on fire was arrested and detained after doing so, and

 6   that the Committee of Nationwide Reconciliation was

 7   mediating the feud between the two families, he did not show

 8   that the Albanian government was unable or unwilling to

 9   protect him or his family from this blood feud.    See

10   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d

11   Cir. 2006).    Accordingly, the BIA did not abuse its

12   discretion in denying Haxhari’s motion to reopen because his

13   evidence failed to establish either changed country

14   conditions or a prima facie case for asylum.    See 8 U.S.C.

15   § 1229a(c)(7)(C)(ii); INS v. Abudu, 485 U.S. 94, 104-05

16   (1988); Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per

17   curiam).

18       For the foregoing reasons, the petition for review is

19   DENIED.    As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot. Any pending request for


                                    4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk




                                   5